DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen (US 2009/0135604).
	Regarding claim 1, Chen discloses a floodlight comprising a light source (126; Paragraph [0034]), a support member that supports the light source (122 & 126; Paragraph [0034]), and a fan that cools the light source by generating an air flow on a surface of the support member and emits light forward with respect to the support member, and the fan is disposed rearward of the support member, at a position facing the support member (18; Paragraph [0041]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2009/0135604).
Regarding claim 6, Chen teaches the invention of claim 1, including a temperature sensor that detects a temperature of the light emitting apparatus, and a fan control unit that controls driving of the fam based on a detection signal from the temperature sensor (Paragraph [0041]), but is silent as to whether the temperature sensor detects the temperature of the support member as part of the light emitting apparatus. However, one of ordinary skill in the art would have reasonably contemplated having the temperature detection be on the support member in order to provide a temperature of the components in the middle of the floodlight housing. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Chen to have the temperature detection be on the support member in order to provide a temperature of the components in the middle of the floodlight housing.
	Regarding claim 7, Chen teaches the invention of claim 6, including wherein the fan control unit drives the fan when the temperature of the support member is equal to or higher than a temperature threshold (Paragraph [0041]), but is silent as to when it stops the fan. However, one of ordinary skill in the art would have reasonably contemplated having the fan stopped when the temperature drops below a temperature threshold in order to conserve energy usage of the floodlamp. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Chen to have the fan stopped when the temperature drops below a temperature threshold in order to conserve energy usage of the floodlamp.

Allowable Subject Matter
Claims 2-5 and 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879